RENDERED: NOVEMBER 13, 2020; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                              Court of Appeals

                               NO. 2019-CA-1198-MR


CURTIS DAVIS                                                      APPELLANT



               APPEAL FROM JEFFERSON CIRCUIT COURT
v.            HONORABLE LAUREN ADAMS OGDEN, JUDGE
                       ACTION NO. 08-CI-501769



BRYNN WARNOCK                                                       APPELLEE



                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: ACREE, DIXON, AND K. THOMPSON, JUDGES.

DIXON, JUDGE: Curtis Davis appeals from orders entered by the Jefferson

Circuit Court on July 22, 2019, and August 7, 2019, modifying an agreed order

concerning allocation of child tax exemptions. Following review of the record,

briefs, and law, we affirm.
                FACTS AND PROCEDURAL BACKGROUND

             This action concerns the allocation of dependency exemptions

between the parties, Curtis Davis and Brynn Warnock, as part of their divorce

action. Two daughters were born during the parties’ marriage. On November 18,

2008, the trial court entered an agreed order as to property, custody, and support,

the relevant portion of which stated:

                    Dependency Exemptions. In 2008 and until Brynn
             no longer derives any benefit from the earned income
             credit, Curtis shall claim both children as dependents for
             the purpose of all federal and state income tax returns.
             After that point, each party shall claim a child.

                   The parties agree that if either party is unable to
             use an exemption, the parties may negotiate a transfer of
             the dependency exemption which maximizes tax benefits.

                   Each party shall promptly furnish to the other any
             form required by the Internal Revenue Service for the
             purpose of assuring to the other party the dependency
             exemption as herein agreed.

             On July 16, 2019—after substantial changes in the relevant tax law—

Brynn moved the trial court to equitably allocate the child-related tax benefits. A

hearing was held on July 22, 2019, at which neither Curtis nor his counsel was

present. The trial court entered an order granting Brynn’s motion that same date.

On July 25, 2019, Curtis filed an objection, stating that he did not receive Brynn’s

motion until after the court’s ruling. The objection was heard on August 5, 2019,




                                         -2-
and on August 7, 2019, the court ruled that its July 22, 2019, order shall remain in

full force and effect. This appeal followed.

   NONCOMPLIANCE WITH RULES OF APPELLATE PROCEDURE

             Another panel of our Court has recently addressed the growing

problem of noncompliance with the rules of appellate practice.

                    This Court is weary of the need to render opinions
             such as this one, necessitated as they are by the failure of
             appellate advocates to follow rules of appellate advocacy.
             In just the last two years, at least one hundred and one
             (101) Kentucky appellate opinions were rendered in
             which an attorney’s carelessness made appellate rule
             violations an issue in his or her client’s case. The
             prodigious number of attorneys appearing in Kentucky’s
             appellate courts lacking the skill, will, or interest in
             following procedural rules is growing. In 2005, only two
             (2) Kentucky opinions addressed appellate rules
             violations. In 2010, the number jumped to eleven (11).
             In 2015, the number rose slightly to fourteen (14). The
             average for the last two years is more than three times
             that. If this is not a crisis yet, it soon will be if trends do
             not reverse.

                    We will not reiterate all that has been said too
             many times before on this subject. If a lawyer is curious
             about the importance of these procedural rules or the
             practical reasons for following them, we recommend
             reading these opinions in chronological order:
             Commonwealth v. Roth, 567 S.W.3d 591 (Ky. 2019);
             Koester v. Koester, 569 S.W.3d 412 (Ky. App. 2019);
             Hallis v. Hallis, 328 S.W.3d 694 (Ky. App. 2010); Elwell
             v. Stone, 799 S.W.2d 46 (Ky. App. 1990).

                    . . . Some rule violations are alone sufficient to
             justify applying a manifest injustice standard of review


                                          -3-
                or, worse, striking the brief. CR[1] 76.12(8); see also
                Roth, 567 S.W.3d at 593; Mullins v. Ashland Oil, Inc.,
                389 S.W.3d 149, 154 (Ky. App. 2012). Other violations
                are less profound; however, “there is an important
                purpose behind each of these rules.” Hallis, 328 S.W.3d
                at 696 (referring by footnote to the purpose underlying
                some of the more mundane rules).

Clark v. Workman, 604 S.W.3d 616, 616-18 (Ky. App. 2020) (footnotes omitted).

                Curtis’s brief violates CR 76.12(4)(c)(v), requiring “at the beginning

of the argument a statement with reference to the record showing whether the issue

was properly preserved for review and, if so, in what manner.” Curtis provided no

statement of preservation for any of his arguments. Notwithstanding these errors,

this Court will not strike the brief and dismiss the appeal.

                                STANDARD OF REVIEW

                The standard of an appellate court’s review of a trial court’s findings

of fact is well-settled:

                [F]indings of fact . . . may be set aside only if clearly
                erroneous. Hall v. Hall, [386 S.W.2d 448 (Ky. 1964)];
                CR 52.01, 7 Kentucky Practice, Clay 103. We do not
                find that they are. They are not ‘manifestly against the
                weight of evidence.’ Ingram v. Ingram, [385 S.W.2d 69
                (Ky. 1964)]; Craddock v. Kaiser, 280 Ky. 577, 133
S.W.2d 916 [(1939)]. A reversal may not be predicated
                on mere doubt as to the correctness of the decision.
                Buckner v. Buckner, 295 Ky. 410, 174 S.W.2d 695
                [(1943)]. When the evidence is conflicting, as here, we
                cannot and will not substitute our decision for the

1
    Kentucky Rules of Civil Procedure.



                                            -4-
             judgment of the chancellor. Gates v. Gates, [412
S.W.2d 223 (Ky. 1967)]; Renfro v. Renfro, [291 S.W.2d
46 (Ky. 1956)].

Wells v. Wells, 412 S.W.2d 568, 571 (Ky. 1967) (emphasis added). A trial court’s

findings of fact must be supported by substantial evidence. Substantial evidence is

evidence that, when taken alone or in light of all the evidence, has sufficient

probative value to induce conviction in the minds of reasonable men. Moore v.

Asente, 110 S.W.3d 336, 354 (Ky. 2003). After careful review, we hold that the

trial court’s findings of fact were not clearly erroneous, nor did the trial court abuse

its discretion; therefore, we must affirm.

              MODIFICATION OF CHILD TAX DEDUCTIONS

             On appeal, Curtis contends the trial court erred by modifying the

allocation of child tax deductions, contrary to Adams-Smyrichinsky v.

Smyrichinsky, 467 S.W.3d 767 (Ky. 2015). In Smyrichinsky, the action originated

in Indiana where the court issued several orders awarding dependency tax

exemptions. After the case transferred to Kentucky, the issue became what action

was appropriate for the Kentucky court to take in assigning a dependency tax

exemption when modifying the Indiana child support order. Id. at 772. To award

a tax exemption as part of a support order to a party who does not qualify under the

Internal Revenue Code, a trial court is required to articulate sound reasoning as to

how the exemption benefits the child. Id. at 784. We find Smyrichinsky to be


                                             -5-
inapplicable to this case for the simple fact that—due to the joint custody

arrangement—both parties qualify under the Internal Revenue Code as custodial

parents.2

                In cases of joint custody, both parents are “custodial” parents, though

one will be the “primary residential parent.” Pennington v. Marcum, 266 S.W.3d
759, 765 (Ky. 2008). In Kentucky, a trial court may enter an order requiring the

“custodial” parent to sign a written waiver declining to claim the dependency tax

exemption, as a matter of equity. See 26 U.S.C.3 § 152(e); Hart v. Hart, 774
S.W.2d 455, 457 (Ky. App. 1989). In making such a determination, “a trial court

has the authority to allocate the tax exemption between the parties.” Marksberry v.

Riley, 889 S.W.2d 47, 48 (Ky. App. 1994). Nevertheless, a trial court should “be

guided in the exercise of its discretion by making an allocation which will best

maximize the benefit of the exemption and ‘the amount available for the care of




2
    Additionally,

                [t]urning to the present case, we recognize that the circuit court did
                not originally award the dependent-child tax exemptions. Rather,
                the parties fashioned this allocation as part of their settlement
                agreement. The Supreme Court in Adams-Smyrichinsky
                specifically stated it was not addressing situations where the
                parties had reached an agreement as to the exemptions. 467
S.W.3d at 784.

Hillard v. Keating, 546 S.W.3d 569, 575 (Ky. App. 2018).
3
    United States Code.

                                                 -6-
the child[.]’” Pegler v. Pegler, 895 S.W.2d 580, 581 (Ky. App. 1995) (citation

omitted).

                Herein, we can neither say the trial court allocated the child tax

exemptions in a manner unreasonable under the circumstances nor that it failed to

articulate a sound reason for modifying the prior arrangement. In its August 7,

2019, order, the trial court set out that Brynn provides private school education for

the children at her sole cost, along with their primary residence, while Curtis pays

child support ($1,213.41 monthly). The trial court further found the prior

agreement unconscionable pursuant to KRS4 403.180(2) due to recent changes in

the federal tax laws which reduced the value of the earned income credit in

comparison to the significant increase in the tax deduction. Each parent can now

use an exemption for the benefit of a child as generally contemplated by the parties

in the prior agreement. Accordingly, we discern no abuse of discretion by the trial

court in allocating an exemption to each party to be followed by an alternating

child tax exemption when only one child remains eligible to be claimed as a

dependent for tax purposes.

                     MODIFICATION OF AN AGREED ORDER

                Curtis further argues that the trial court erred in modifying the agreed

order, claiming the court exceeded its authority by doing so. However, this


4
    Kentucky Revised Statutes.

                                            -7-
argument was never presented to the trial court. Only issues fairly brought to the

attention of the trial court are adequately preserved for appellate review. Elery v.

Commonwealth, 368 S.W.3d 78, 97 (Ky. 2012). An appellate court “is without

authority to review issues not raised in or decided by the trial court.” Ten Broeck

Dupont, Inc. v. Brooks, 283 S.W.3d 705, 734 (Ky. 2009) (citations omitted).

Consequently, we decline to discuss this issue.

                                  CONCLUSION

             Therefore, for the foregoing reasons, the orders entered by the

Jefferson Circuit Court are AFFIRMED.

             ACREE, JUDGE, CONCURS.

             THOMPSON, K., JUDGE, DISSENTS AND FILES SEPARATE

OPINION.

             THOMPSON, K., JUDGE, DISSENTING: I respectfully dissent.

Given the lack of appropriate service of the motion, I believe a full hearing needed

to be held after the lack of service was brought to the Jefferson Family Court’s

attention.

             As the majority Opinion notes, Curtis Davis objected to the family

court’s order granting Brynn Warnock’s motion, explaining that he did not timely

receive Brynn’s motion to reallocate the child-related tax benefits from what

existed in the parties’ agreed order and, thus, was unable to appear at the hearing


                                         -8-
on this issue. Curtis was served by regular mail and explained he did not receive

the motion until after the family court had already ruled. Curtis properly objected

to this lack of service and the entry of the order granting Brynn’s motion where he

had no opportunity to appear at the hearing.

             Today, it is well-known that the United States mail is unreliable and

has delays in delivery. It is entirely probable that Mr. Davis’s allegation of failure

of notice of this hearing is valid. To set aside and alter an agreement between the

parties should require a due process hearing with testimony and examination by

each party. Service by regular mail in a post-judgment motion requires yet another

analysis as to whether regular mail is authorized for notice. If the parties have

established a routine and if no prior post-judgment motions have been filed for a

substantial period of time, then I would suggest that certified mail would be more

appropriate to notify a party of a motion to completely reverse an agreement

between the parties.

             The family court should have conducted a de novo hearing on Brynn’s

reallocation motion rather than a summary process when it was informed of the

lack of proper service on Curtis. Such a hearing should have included thoroughly

exploring whether it had the authority to modify the agreed order.

             Accordingly, I dissent.




                                          -9-
BRIEFS FOR APPELLANT:     BRIEF FOR APPELLEE:

Michael R. Slaughter      Courtney L. Baird
Westport, Kentucky        Marcia L. Sparks
                          Louisville, Kentucky




                        -10-